IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THE BELGRAVIA CONDOMINIUM                  : No. 539 EAL 2015
ASSOCIATION                                :
                                           :
                                           : Petition for Allowance of Appeal from
            v.                             : the Order of the Superior Court
                                           :
                                           :
1811 BELGRAVIA ASSOCIATES                  :
                                           :
                                           :
PETITION OF: O'DONNELL &                   :
NACCARATO, INC.                            :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of April, 2016, the Petition for Allowance of Appeal and

Application to Correct/Modify the Record are DENIED.